Citation Nr: 1723306	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-50 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, mood disorder, and psychosis.

2. Entitlement to an initial compensable evaluation for scar on left knee as secondary to the service-connected disability of left total knee replacement previously rated as osteoarthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim.

The Veteran filed his VA Form 9 in December 2009, and requested to appear at a personal hearing before a Veterans Law Judge (VLJ). However, in a statement dated November 2010, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

This matter was previously remanded by the Board in September 2013 and in June 2016. As will be discussed below, the Board finds that there has been substantial compliance with its remand directives, and the matter is now appropriately before the Board for adjudication. See Stegall v. West, 11 Vet App 268 (1998). 

As the Board previously explained in their September 2013 remand, the Board denied service connection for a psychiatric disability in a May 2006 decision. However, the issue of service connection for PTSD is sufficiently new that the Board will address the matter on a de novo basis.

The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, and the evidence that shows that in addition to PTSD, the Veteran had also been diagnosed with mood disorder and bipolar disorder, the Board has recharacterized the issue on appeal, as reflected on the title page.

After the May 2014 supplemental statement of the case (SSOC), additional records, to include VA medical treatment records and a VA examination, have been added to the record. However the Board finds, that a remand for initial RO consideration of the new evidence is not warranted, as the Veteran submitted a waiver of initial RO consideration in connection with the newly submitted evidence.

The Board has reviewed the Veteran's records found in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 

The issue of an earlier effective date for an increased rating of 60 percent for the left total knee replacement, previously rated as osteoarthritis of the left knee, has been raised by the record in a September 2016 Notice of Disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an initial compensable evaluation for a left knee scar as secondary to the service-connected disability of left total knee replacement, is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The diagnosis of PTSD is based upon unsubstantiated in-service stressors.

2.  The Veteran's other acquired psychiatric disorder, to include mood disorder, bipolar disorder, and psychosis did not manifest during service, are not attributable to service, and are not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, bipolar disorder, and psychosis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice by a letter in March 2009.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, VA medical examination reports, service personnel records, and service treatment records.

The Veteran underwent VA examinations in November 2013, November 2015, and September 2016. The Board finds the VA examinations, taken together, to be adequate. The examination reports reflects that the examiner reviewed the Veteran's claims folder, took note of the Veteran's history, and evaluated the Veteran's current conditions. The Veteran has not asserted that the VA examination was inadequate in any way, and the Board finds that the VA medical examination is adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Stegall Compliance 

As noted in the Introduction, the Board remanded this matter in September 2013 and June 2016. 

In the September 2013 and June 2016 remands, the Board instructed the RO to obtain ongoing VA medical treatment records. Accordingly, VA treatment records from August 1998 through August 2016 were added to the record. The Board finds that this remand directive has been substantially complied with by the AOJ.

In September 2013, the Board remanded this matter for a VA medical examination and opinion as to the diagnoses and nexus of the Veteran's acquired psychiatric disorder. Accordingly, the Veteran was afforded a VA examination in November 2015. The examiner noted a review of the Veteran's claims file, interviewed the Veteran, provided a diagnosis, and opined as to the etiology of the Veteran's acquired psychiatric conditions. Specifically, the examiner indicated whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors. Last, the examiner rendered an opinion as to whether the Veteran's currently diagnosed acquired psychiatric disability is traceable to his military service. The examiner's opinions were well supported, and sufficiently considered the Veteran's assertions in conjunction with medical knowledge.

However, in June 2016, the Board remanded the matter to clarify the Veteran's diagnosis of psychosis and for an opinion as to the etiology of any such diagnosis. Accordingly, the Veteran was afforded a VA examination in September 2016. The examiner reviewed the Veteran's claims file, interviewed and examined the Veteran in-person, and provided a diagnosis and opinion as requested. The Board finds the VA examiner's opinion to be well supported with relevant facts and medical knowledge.

Last, as instructed by the Board on remand, the RO readjudicated the issue on appeal and provided the Veteran and his representative with supplemental statements of the case (SSOCs) in October 2014 and February 2017. The Board thus finds that its specific requests have been substantially complied with, and the matter is now appropriately returned to the Board. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders).

III. Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition to the aforementioned requirements, service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).

Additionally, a disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a). Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal. Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

The Veteran contends that he has acquired psychiatric disorders, to include bipolar disorder and PTSD, as a result of his service. The Veteran reports that while he was in training at Ft. Leonard in Wood, Missouri, in 1981, when he witnessed another service member fall from the rope in front of him and die as a result of this accident. The Veteran notes that he believes the service member died because he heard screaming as he fell to the ground, and the service member never returned to the Veteran's unit. See, e.g., November 2013 VA examination. 

The Veteran also contends that while he was serving in guard duty in Germany, he was in a fire hole and fell asleep when someone threw a rubber snake in the hole. This startled him and he now believes that this incident contributes to his current problems with anxiety. Id.; see also August 2002 hearing testimony. 

The Board provides an analysis of whether service connection is warranted for PTSD, bipolar disorder and mood disorder, and psychosis separately below. 

A. PTSD

The Veteran has a current diagnosis of acquired psychiatric disorder, to include a diagnosis of PTSD (DSM IV criteria). Hampton VA medical treatment records dated August 1998 through February 2016 have been associated with the claims file and show a history and symptoms of psychiatric disorder, and Richmond VA treatment records note the Veteran's history of PTSD. See November 2012 Richmond VA treatment record. Specifically, the November 2013 VA examination report indicates a current diagnosis of PTSD (DSM IV criteria), and a November 2015 VA examination disability benefits questionnaire indicates a current diagnosis. Therefore, the Board finds that the first prong of Shedden, the existence of a current disability, has been met. 

The Veteran was afforded a VA examination in November 2013. The examiner noted a review of the claims file, and interviewed and examined the Veteran. The November 2013 VA examination report indicates that the Veteran reported his military history, to include his asserted in-service stressors of witnessing a service member fall from a rope and die, and the incident in the foxhole and the rubber snake. The examiner opined that the Veteran met the criteria for PTSD, and found that the asserted stressor of witnessing a man fall to his death contributed to the Veteran's PTSD. 

The Veteran was also afforded a VA examination in September 2016, and the examiner noted a review of the Veteran's claims file, interviewed the Veteran, and examined him in-person. The September 2016 examination report noted the Veteran's symptoms and asserted in-service stressors, and opined that the Veteran suffers from PTSD "as a result primarily of the traumatic event which a fellow soldier plunged 80 feet to the ground."

However, the Board finds that the asserted in-service stressor of a man falling to his death from a rope, which the VA examiners consistently find to be medically linked to the Veteran's current symptoms, is not verified. Military personnel records are silent to any in-service event. Furthermore, the Veteran's service treatment records do not indicate any in-service event or injury of this nature. The Veteran's testimony is not enough. See 38 C.F.R. § 3.304(f)(1-5). Although the Veteran' s DD-214 notes that his primary specialty was a combat engineer, the Veteran is not claiming a stressor which allows for a relaxed evidentiary standard under 38 C.F.R. § 3.304(f)(1-5). In other words, because the claimed stressor is not related to combat, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressor. Id. Thus, his stressors must be corroborated by other evidence of record. There is nothing of record supporting his reports of witnessing a man die during training, nor is there a record of someone throwing a rubber snake in his hole while he was sleeping. 

A search to verify the reported stressor was conducted by the Defense Personnel Records Information Retrieval System (DPRIS). However, the search resulted in the stressor being unverified. The response states,"[w]e were unable to document the incident described by [the Veteran] pertaining to an unnamed soldier that was seriously injured or died while crawling across a rope and fell about 80-100 feet." Although the November 2013 examiner opined that "if the Veteran is an accurate historian in regard to his recall that he observed while serving at Ft. Leonard Wood Missouri in 1981 a fellow service member fall from a great height and die in a training exercise[,] [. . .] the Veteran's claimed [PTSD] was at least as likely as not (50 percent of greater probability) incurred in or caused by the claimed in-service event;" the threshold requirement for service connection for PTSD has not been met, however, because the in-service event or stressor has not been verified. In summary, the preponderance of the evidence is against the claim on that basis, and as such service connection for PTSD is not warranted.

B. Bipolar Disorder and Mood Disorder

The Veteran has a current diagnosis of acquired psychiatric disorder, to include a diagnosis of bipolar disorder and mood disorder. Hampton VA medical treatment records dated August 1998 through February 2016 have been associated with the claims file and show a history and symptoms of psychiatric disorder, with 

symptoms of bipolar disorder. Treatment records show a diagnosis of bipolar disorder and depression. See May 2007 and February 2009 Hampton VA treatment records. Furthermore, Richmond VA treatment records note the Veteran's history of bipolar disorder. See November 2012 Richmond VA treatment record. The November 2013 VA examination report indicates a current diagnosis of bipolar disorder, and the November 2015 VA examination disability benefits questionnaire indicates a current diagnosis of mood disorder and bipolar affective disorder, with depression. The Board notes that the Veteran was afforded a VA examination in September 2016, and that the VA examiner found that the Veteran does not have a current diagnosis of bipolar disorder. However, the Board applies the benefit of the doubt rule, and finds that the probative evidence of record indicates a current diagnosis of bipolar disorder and mood disorder. Therefore, the Board finds that the first prong of Shedden, the existence of a current disability, has been met. 

Although the Veteran has current diagnoses of mood disorder and bipolar disorder, the Board finds that the probative evidence of record is against a finding of service connection. 

Service treatment records contain no notations of complaints, treatment, or diagnoses for any psychiatric disability. The evidence shows the Veteran first began seeking psychiatric treatment in 1998, several years after separation. Therefore, service connection is not warranted on the basis that a psychiatric disability was first incurred or diagnosed in service and persisted. See 38 C.F.R. § 3.303(d). Moreover, the Board does not find the Veteran credible as to his asserted in-service events and experiences. While the Board notes the Veteran's assertions that he witnessed a death in service, VA has conducted a detailed review and has been unable to verify such death. Thus, the Board does not find an in-service incurrence, event, or injury, as required under Shedden.

The Board has also considered a November 2013 VA examination report and opinion. After conducting a review of the Veteran's record, and after considering the Veteran's reported history, the examiner opined that "the Veteran's Bi-Polar I Disorder, Most Recent Episode Unspecified was less likely than not (less than 50 

percent probability) related to the Veteran's military service." The examiner reasoned that "[a] review of the Veteran's C-File did not identify any evidence that would suggest that the Veteran experienced any problems with mood suggestive of him experiencing a Mood Disorder in service nor a precursor for any future Mood Disorder." 

While the absence of documented treatment in service is not fatal to a service connection claim, service treatment records are to be taken into consideration. See Ledford v. Derwinski, 3 Vet. App. 87 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Similarly, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as on factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The VA examiner in this case provided a medical opinion after noting the Veteran's asserted military history in conjunction with a review of the Veteran's complete record. Furthermore, the examiner is a medical professional of sufficient expertise and training. Therefore, the Board affords such VA examination report and opinion appropriate probative weight.

An additional opinion was provided by the November 2015 VA examiner. The November 2015 examiner noted, "likely mood disorder is entirely due to injury," with the injury being traumatic brain injury (TBI). However, the Veteran had previously filed for service connection for residuals of a head injury, and the claim was denied in September 2007. See Allen, 7 Vet. App. at 448. Thus, the Board finds that there is no nexus between the Veteran's current psychiatric disorders other than PTSD, namely bipolar disorder and mood disorder, and his in-service events. 

Given the foregoing, the Board finds that the preponderance of the probative evidence of record is against the Veteran's claim for service connection for a bipolar disorder and mood disorder. 


C. Psychosis

The Board considers entitlement to service connection for psychosis. The DSM-V sets out the criteria for psychosis and psychotic disorders separately from that of mood disorders, bipolar disorder, and PTSD. 

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder. See 38 C.F.R. § 3.384 (2016).

The Board finds that the probative evidence of record indicates a current diagnosis of psychosis conforming to 38 C.F.R. § 3.384 (2016). A November 2015 VA disability benefits questionnaire, indicates a current diagnosis of mood disorder and "bipolar affective disorder, depressed with psychosis." In addition to the November 2015 VA disability benefits questionnaire's diagnosis of "bipolar affective disorder, with depressed and psychosis," Hampton VA medical treatment records from August 1998 through February 2016 show a history and symptoms of a psychiatric disorder with episodes of paranoia. Specifically, a November 2012 Richmond VA treatment record notes the Veteran's history of psychosis, and treatment records dated May 2007 and February 2009 show residuals of schizo-affective disorder and psychotic disorder. As noted above, the Veteran remanded this matter in June 2016 for clarification as to the Veteran's current diagnosis of psychosis and any such diagnosis's etiology. Accordingly, the Veteran was afforded a VA examination in September 2016, during which the examiner noted a diagnosis of psychosis in the form of recurrent delusions and hallucinations. Therefore, the Board finds that the probative evidence of record indicates a current diagnosis of psychosis.

Given a review and analysis of the evidence of record, the Board finds that the probative evidence of record is against the claim.

The Board notes that the Veteran's service treatment records are silent for any indications of psychosis. VA treatment records first note psychosis in 1998, over 10 years following the Veteran's discharge from service. VA treatment records from August 1998 and September 1998 report paranoia for three years prior, with a recent worsening of the Veteran's paranoia after the death of his dog. 

In a Statement in Support of Claim dated February 2002, the Veteran stated, "[n]o good discharge from active duties. No physical when got out of service." The Veteran also stated that he hears voices all the time telling him to kill himself, he sees things and hears voices at night. He asserts that "[e]yes and people come through a wall a building. They follow me can't sleep at night . . . ." The Veteran further stated that the government is trying to kill him. 

Of record is a September 2016 VA examination and opinion. At the examination, Veteran reported to hearing voices continuously since service. The examiner reviewed the Veteran's record and considered the Veteran's reported history, and found that the Veteran has a "secondary diagnosis of psychosis in the form of recurrent delusions and hallucinations." The examiner found that "the psychotic symptoms began in approximately 1981 subsequent to the soldier falling." The examiner further opined that "the Veteran's symptoms of psychosis arose as a result of his symptoms of PTSD." 

Primarily, the Board notes that the Veteran's claim for service connection for PTSD is denied herein as a result of an unverified stressor as required under the law. Therefore, service connection for psychosis secondary to PTSD is denied. See Allen, 7 Vet. App. at 448.

While the Board recognizes the VA examiner's opinion that the Veteran's psychotic symptoms are the result of the Veteran's asserted witnessing of the soldier falling, the Board does not find the Veteran's report of a soldier falling to his death to be credible. Again, VA has conducted a detailed review and has been unable to verify such death. Therefore, although the Board considers the VA examination report to be adequate, the Board finds that the Veteran's report of an event in service, upon which the VA examiner's opinion relies on, is not credible. Thus, the Board finds that service-connection on a direct basis is not warranted.

Last, the Board has considered whether service connection is warranted on a presumptive basis. The Board is reminded that for certain chronic disabilities, to include psychosis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 (2016) and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

Further, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3,309; Walker v. Shinseki, 708 F.3d 1331   (2013). Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303 (b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

The Board finds that the probative evidence of record is against a finding that the Veteran's psychosis manifested to a compensable degree of 10 percent or more within one year from the date of separation from service. As noted above, the examiner opined that the Veteran's psychotic symptoms began in 1981; however, again, the Board notes that the examiner relied on the Veteran's unverified and not credible report of an in-service event. 

Further, the Veteran's psychosis cannot be service-connected either on the basis of continuity of symptomatology.  Again psychosis is a listed chronic disease, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309(a); Walker, 708 F.3d 1331  . However, continuity of symptomatology has not been shown in this case.  Significantly, the Board does not find the Veteran's statement that he has heard voices since service to be credible. As noted above, the Veteran's service treatment records are silent for any indications of psychosis, and VA treatment records first note psychosis in 1998, over 10 years following the Veteran's discharge from service. Moreover, VA treatment records from August 1998 and September 1998 report paranoia for three years prior, with a recent worsening of the Veteran's paranoia after the death of his dog. Therefore, although the Board has considered the VA examination report and the Veteran's assertions, the Board has reviewed the entire evidence of record and finds that the evidence is inconsistent. Given the entire evidence of record, the Board finds that the probative evidence of record weighs against a finding that such psychotic symptoms manifested to a degree of 10 percent or more within one year after discharge of service, or that the Veteran has continuously experienced such a disorder from service to the present. 

Although the Board finds that the VA examiner reviewed the Veteran's claims file and provided an adequate examination report, the Board is reminded that the adjudicator is charged with interpreting the competent and credible evidence of record as a whole and reconciling such to accurately reflect the disability. Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2. While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator. As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder. Moore, supra.

Thus, for the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, mood disorder, and psychosis, and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, bipolar disorder, and psychosis, is denied.


REMAND

In response to a June 2016 SOC, the Veteran filed a VA Form 9 in August 2016. The Veteran asserts that his scar on the left knee, as secondary to his service-connected disability of left total knee replacement, previously rated as osteoarthritis of the left knee, warrants a compensable initial rating. The Veteran states that his scars are painful and itch, and are aggravated from stretching and bending.

The Veteran was afforded a VA examination of his knee in April 2013. The examiner noted a scar, but the examination report does not include the Veteran's asserted symptoms of pain and itching. Additionally, the Veteran was afforded a VA examination of his scar in June 2015. Similarly, examiner noted a scar, but the examination report does not include the Veteran's asserted symptoms of pain and itching.

The Veteran was also afforded a VA examination in September 2016. Upon review, the Board notes that the VA examiner did not note a review of the Veteran's claims file. Moreover, the Board again notes that the VA examiner did not report the Veteran's asserted symptoms of pain and itching. In fact, the examiner noted that the scars were not painful.

Thus, given the evidence of record, the Board finds that a new examination in necessary in order to assess the current severity of the Veteran's current left knee scar. The examiner is directed to review the Veteran's claims file, and to note such review within his examination report, and to specifically address the Veteran's August 2016 VA Form 9 asserting pain and itching of the scar.

Last, the Board notes that following the August 2016 SOC, additional medical evidence was added to the record, to include the September 2016 VA examination reports of the Veteran's knee and left knee scar. As this is new evidence that pertains to the claims, the RO must first consider this evidence and reevaluate the claims. Therefore, such must be considered in a supplemental statement of the case (SSOC). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and/or private treatment records. Should they exist, associate such with the claims file.

2. Thereafter, schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected scar on the left knee, as secondary to his service-connected disability of left total knee replacement, previously rated as osteoarthritis of the left knee. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically conduct all appropriate testing. The examiner should describe any disabling effects of the scar and should indicate whether the scar causes limitation of function. The examiner is to describe the Veteran's symptoms associated with the Veteran's scar, and is to specifically note the Veteran's assertions as to pain and itching. See August 2016 VA Form 9. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


